Supreme Court of Florida
                                   ____________

                                  No. SC17-2050
                                  ____________

                              THE FLORIDA BAR,
                                 Complainant,

                                         vs.

                              PETER G. HERMAN,
                                  Respondent.

                                   June 18, 2020

PER CURIAM.

      We have for review a referee’s report recommending that Respondent, Peter

G. Herman, be found guilty of professional misconduct and suspended from the

practice of law for eighteen months. We have jurisdiction. See art. V, § 15, Fla.

Const. As discussed below, we remand this case to the referee for further

proceedings and reconsideration in light of this opinion and for the filing of an

amended report.

                                 BACKGROUND

      This case arises entirely out of Herman’s personal bankruptcy proceeding.

More specifically, the case is about certain final disclosures that Herman allegedly
failed to make in that proceeding. The disclosures at issue relate to bonus

compensation that Herman hoped to receive after filing his Chapter 7 bankruptcy

petition. In November 2017, The Florida Bar (Bar) filed a complaint with this

Court alleging that Herman “had an obligation to be forthright” in his bankruptcy

financial disclosure forms and that he failed to live up to that obligation. 1

      The complaint alleged that Herman’s conduct violated the following Rules

Regulating the Florida Bar (Bar Rules): 3-4.2 (“Violation of the Rules of

Professional Conduct . . . is a cause for discipline.”); 3-4.3 (“[Acts] contrary to

honesty and justice may constitute a cause for discipline . . . .”); 4-3.3(a)(1) (“A

lawyer shall not knowingly . . . make a false statement of fact or law to a tribunal .

. . .”); 4-3.4(a) (“A lawyer must not . . . unlawfully obstruct another party’s access

to evidence or . . . conceal a document or other material that a lawyer knows or

reasonably should know is relevant to a pending or a reasonably foreseeable

proceeding . . . .”); 4-8.4(a) (“A lawyer shall not . . . violate or attempt to violate

the Rules of Professional Conduct . . . .”); and 4-8.4(c) (“A lawyer shall not . . .

engage in conduct involving dishonesty, fraud, deceit, or misrepresentation . . . .”).




1. The Bar’s complaint also alleged that Herman committed misconduct by failing
to disclose $46,000 in prepetition transfers to an account beyond his creditors’
reach. The referee recommended that Herman be found not guilty on the transfer-
related charges, and the Bar has not sought review of that recommendation.

                                          -2-
This Court referred the Bar’s complaint to a referee for a hearing and

recommendation, and the referee made the following findings of fact.

      In December 2011, CIB Marine Capital, LLC (CIB) obtained a deficiency

judgment of approximately $4.5 million against Herman, based upon the

nonpayment of a loan that he personally guaranteed for Esquire Ventures, LLC, in

connection with a real estate investment that failed in 2007. CIB Marine Capital,

LLC v. Esquire Ventures, LLC, No. 2009CA010465 (Fla. 19th Cir. Ct. Dec. 9,

2011). CIB immediately pursued collection proceedings against Herman on the

judgment. Then, on February 18, 2012, Herman filed a petition for Chapter 7

bankruptcy as a debtor because he did not have the funds available to satisfy the

judgment that had been levied against him. In re Herman, 495 B.R. 555 (Bankr.

S.D. Fla. 2013).

      When Herman initiated his bankruptcy proceeding, he was employed as a

“director” with Tripp Scott, P.A. As a director, Herman’s salary was determined

by Tripp Scott’s compensation committee. Additionally, he received an annual

performance bonus. However, there was no written contract between Herman and

Tripp Scott regarding this compensation package.

      Prior to filing for bankruptcy, Herman served as co-lead counsel, along with

another Tripp Scott attorney, in two high-value contingency cases. The plaintiffs

in those cases prevailed. Under the governing fee agreements, Tripp Scott


                                        -3-
received approximately $10 million in combined legal fees. The law firm received

the fees after Herman filed his bankruptcy petition, but before March 20, 2012, the

date Herman filed the financial disclosure schedules at issue in this case.

      Beginning in December 2011 and continuing into early January 2012 (i.e.,

before he filed for bankruptcy), Herman had sent approximately six emails to the

president of Tripp Scott, Edward Pozzuoli, as well as to members of Tripp Scott’s

compensation committee. Anticipating that the firm would be receiving its fees

from the contingency cases, and having heard rumors that fee allocation

discussions were already underway within the firm, Herman wrote the e-mails to

advocate his position about how the fees should be distributed. Among other

things, Herman expressed that he wanted Tripp Scott to be consistent with its

historical practices in awarding bonuses. Ultimately, the compensation committee

did not allocate bonuses from the fees until August 2012. Herman’s bonus was

$2.7 million; however, in light of his ongoing bankruptcy proceeding, those funds

were placed in trust.

      During Herman’s bankruptcy proceeding, CIB objected to the petition for

discharge, alleging that Herman had: (1) intentionally concealed prepetition assets;

(2) failed to disclose prepetition transfers of assets; and (3) made false oaths in

connection therewith. Relevant to this case, CIB claimed that Herman

intentionally failed to disclose his anticipated bonus from the $10 million fee. In


                                         -4-
June 2013, the bankruptcy court held a trial on CIB’s and the bankruptcy trustee’s

objection to Herman’s bankruptcy discharge.

      At the conclusion of that trial, the bankruptcy court entered a seventy-one-

page order denying Herman’s petition for discharge. The court concluded that

Herman had deliberately concealed his expected bonus share of the $10 million fee

and that Herman had done so with the intent to hinder, delay, or defraud his

creditors. In re Herman, 495 B.R. at 595-97. The bankruptcy court did not

consider an advice of counsel defense, because Herman did not timely plead one.

The United States District Court for the Southern District of Florida affirmed the

bankruptcy court’s order. Herman v. CIB Marine Capital, LLC, No. 13-cv-62251-

KMM (S.D. Fla. Sept. 29, 2014). In light of the nature of the bankruptcy court’s

findings and the district court’s affirmance, the district court forwarded the matter

to the U.S. Attorney for the Southern District of Florida and to the Bar.

      The hearing on the Bar’s complaint included testimony from Herman’s

bankruptcy attorney, Bart Houston. Houston’s testimony centered on two

particular schedules to Herman’s bankruptcy petition: schedule B and schedule I.

Schedule B focuses on property of the estate at the time of the bankruptcy petition.

Houston testified that his “unequivocal” advice to Herman was that it was

unnecessary to report an interest in Tripp Scott’s $10 million fee from the

contingency cases, including an interest in the form of Herman’s expected bonus,


                                         -5-
because the bonus was discretionary and not vested when Herman filed his

bankruptcy petition. Schedule I includes question 17, which asks: “Describe any

increase or decrease in income reasonably anticipated to occur within the year

following the filing of [the bankruptcy schedules].” Houston testified that he chose

the exact wording in Herman’s response: “Annual performance bonus (historically

65,000 – 70,000).” The referee’s report says: “Houston explained that he chose

this methodology in order to put the Trustee on notice that [Herman] could be

expected to receive an intangible bonus in the next year.” Herman testified that he

relied on Houston’s advice in filling out both schedule B and schedule I.

      In his Report and Recommendation, the referee recommended that Herman

be found guilty of violating the Bar rules charged in the complaint. The referee

found that, by failing to disclose his expected bonus from Tripp Scott’s $10 million

fee, Herman intentionally misled the bankruptcy trustee and Herman’s creditors.

The referee noted that he based this finding not just on the court orders from

Herman’s bankruptcy proceeding, but also on the evidence and testimony

presented at the hearing in this case. The referee rejected Herman’s advice of

counsel defense, concluding: “First and arguably foremost, reliance on advice of

counsel is not available as a defense in a Bar discipline proceeding.” As a

sanction, the referee recommended that Herman be suspended for 18 months.




                                        -6-
                                     ANALYSIS

      On review, the Bar argues that the referee’s proposed sanction is too lenient

and that Herman should instead be disbarred. Herman in turn challenges the

referee’s recommended findings and recommendation as to guilt and argues that, in

any event, the referee’s recommended sanction is too harsh.

      Our decision to remand this case to the referee for further proceedings turns

on Herman’s advice of counsel defense, so we will start there. Our most important

precedent on this issue is Florida Bar v. Adorno, 60 So. 3d 1016 (Fla. 2011),

which involved alleged violations of the Bar’s conflict of interest rules, its rules

against dishonesty, and its rule prohibiting excessive attorney’s fees. We

concluded that Adorno violated those rules when he secretly settled a putative class

action solely on behalf of the named plaintiffs and “abandoned” the putative class,

thereby creating “a windfall for the named plaintiffs and his firm.” Id. at 1035. In

Adorno, we declined even to consider the respondent’s advice of counsel defense.

We cited our earlier decision in Florida Bar v. St. Louis, 967 So. 2d 108 (Fla.

2007), for the proposition that advice of counsel “is not a defense available to

respondents in Florida Bar discipline cases, unless specifically provided for in a

rule or considered as a matter in mitigation.” Adorno, 60 So. 3d at 1028.2 We


2. In Adorno, we erroneously described this as a holding of St. Louis. The
relevant passage from St. Louis appears in the opinion’s description of the referee’s
findings and recommendation, not in the Court’s own analysis, which did not

                                         -7-
observed that Adorno “had the obligation to act to the benefit of the entire class”

and that he could not avoid a finding of misconduct “by attempting to shift blame

to others.” Adorno, 60 So. 3d at 1028.

      While we do not fault the referee for interpreting this Court’s precedent as

he did, the general principle we articulated in Adorno is not so unyielding as to

preclude consideration of Herman’s advice of counsel defense in this case. The

reason an advice of counsel defense is usually unavailable in Bar discipline

proceedings is that the Bar rules themselves charge Florida lawyers with

knowledge of the rules and of “the standards of ethical and professional conduct

prescribed by this court.” R. Regulating Fla. Bar 3-4.1. But here, Herman does

not claim that he relied on the advice of counsel as to the meaning and

requirements of any Bar rule. Nor does this case have anything to do with

Herman’s work as an attorney serving clients. Instead, Herman himself was the

client, and the charges in this case are inextricably intertwined with Herman’s

obligations under federal bankruptcy law. The Bar rules at issue did not require of

Herman anything over and above what federal bankruptcy law already required—

honesty and good faith in completing his bankruptcy schedules. To the extent that

federal bankruptcy law permits an advice of counsel defense to negate a finding of


address the advice of counsel defense. See St. Louis, 967 So. 2d at 118. This error
is of no consequence, however, because we stand by the general principle that an
advice of counsel defense is usually unavailable in Bar discipline proceedings.

                                         -8-
bad intent, we conclude that such a defense should also be available to Herman in

this Bar discipline proceeding.

      Where the truthfulness of a debtor’s financial disclosures is in dispute,

federal bankruptcy law includes an “element of mens rea that involves an

assessment of whether the debtor made the false statement ‘knowingly and

fraudulently,’ as opposed to carelessly.” Robinson v. Worley, 849 F.3d 577, 583

(4th Cir. 2017) (quoting 11 U.S.C. § 727(a)(4)(A) (2012)). In determining

culpability, “reliance on counsel generally absolves a debtor of fraudulent intent.”

Id. at 586. But there are conditions on the availability of this defense. The court

must determine whether the debtor acted in good faith. To make that showing, the

“debtor must demonstrate that he provided the attorney with all the necessary facts

and documentation.” Id. And even then, the defense is unavailable if “it should

have been obvious to the debtor that his attorney was mistaken” or if a disclosure is

incompatible with the debtor’s own knowledge. Id. The advice of counsel defense

does not negate fraudulent intent “when it is transparently plain that the property

should be scheduled.” In re Zizza, 875 F.3d 728, 732 (1st Cir. 2017) (citation

omitted). In short, “[a] debtor may rely on the advice of counsel only when the

advice is reasonable.” In re Creasy, 138 F. App’x 45, 46 (9th Cir. 2005).

      Herman is entitled to assert the same advice of counsel defense in this Bar

discipline proceeding, subject to the conditions we have just described. All of the


                                        -9-
Bar rules at issue in this case prohibit conduct that is knowingly or intentionally

dishonest. To establish that Herman is guilty of misconduct, the Bar would have to

prove by clear and convincing evidence not only that Herman’s bankruptcy

disclosures were false or misleading, but also that Herman knew that they were

false or misleading. Put differently, the Bar would have to prove that Herman’s

answers to the questions on his bankruptcy schedules were not made in good faith.

The advice Herman received from counsel, along with whether Herman relied on

that advice in good faith, is relevant to determining whether the Bar can prove its

case.

        Without prejudging the merits, we believe that Herman’s advice of counsel

defense is sufficiently plausible that it cannot be taken off the table without

consideration by the referee. Recall that there are two schedules at issue, schedule

B and schedule I. Schedule B attempts to identify the property of the bankruptcy

estate as of the time the bankruptcy petition is filed (here February 2012). Whether

something is property of the estate turns on considerations of both state property

law and federal bankruptcy law. A key focus of Herman’s bankruptcy case was

the extent to which Herman’s bonus was discretionary. Herman argued that the

bonus was too discretionary for it to be considered property of his bankruptcy

estate. The bankruptcy court disagreed, concluding that Tripp Scott’s

compensation committee “only had discretion to determine what amount, within a


                                         - 10 -
reasonable range, of the $10 million fee would be paid to the debtor based upon his

prepetition performance.” Herman, 495 B.R. at 583.

      This dispute continued into Herman’s Bar discipline proceeding. The

referee heard from experts who reached opposite conclusions on whether

bankruptcy law obligated Herman to disclose on schedule B a potential bonus from

Tripp Scott’s $10 million fee in the contingency cases. Herman’s expert testified

that the bonus was discretionary and a mere expectancy that did not need to be

disclosed on that schedule. Relying heavily on the bankruptcy court’s analysis, the

Bar’s expert witness testified to the contrary. But he acknowledged that in the

governing case law “there is some uncertainty as to what the outcome is, not just

on the law, but on the facts, that you have to look into the practicalities from a

practice issue of how to respond to the questions.” The Bar’s expert agreed that it

was a “fair statement” that the disclosure issue for schedule B “comes down to”

whether Herman’s bonus was vested or discretionary. In light of the conflicting

expert testimony and the acknowledged uncertainty in the case law, Herman

deserves to have his advice of counsel defense considered.

      The potential merit of Herman’s advice of counsel defense as to schedule I is

a closer call. Recall that question 17 of that schedule asks: “Describe any increase

or decrease in income reasonably anticipated to occur within the year following the




                                        - 11 -
filing of [the bankruptcy schedules].” Herman’s answer on this schedule was:

“Annual performance bonus (historically 65,000 – 70,000).”

      At the hearing, Bar counsel asked Herman: “When you wrote that answer to

that question, you weren’t referencing any of the fees from [one of the contingency

fee cases], were you?” Herman responded:

      That’s not true. First of all, this was written by Mr. Houston. I
      certainly reviewed it and signed it, no question about that. However,
      in my practice at Tripp, Scott for 30 years, we’ve always gotten a
      discretionary bonus at the end of the year for whatever work we had
      done. Some years, we didn’t get bonuses, but if there was going to be
      an award of a bonus, it was usually toward the end of the year. So, in
      my mind, based on whatever performance and money that would
      come in and would be available for a bonus, that would be considered
      an increase in my salary, an annual performance bonus, and
      parenthetically, the reason that’s parenthetical, is because it says, it
      gave him a clue, that’s what I got in the past, and I would likely get a
      bonus for 2012.

Later at the hearing, in response to a question from his own attorney, Herman

testified that his bankruptcy counsel had told him that there would be follow-up for

the trustee to learn more detail about the performance bonus: “For instance,

Schedule I, he said, the bonus, likely what will happen is, the trustee will go to

your employer and come to you and try to figure out what that might be, and that’s

exactly what happened in this case.”

      Bart Houston, Herman’s bankruptcy counsel, also testified about schedule I

at the hearing. Consistent with Herman, Houston testified that he had authored

Herman’s response to question 17. Houston answered “no” when he was asked

                                        - 12 -
whether the contingency fee cases had been part of his “thought process” in

drafting an answer for the schedule. Houston testified that, because the amount of

Herman’s bonus was indeterminate, “[y]ou couldn’t really pick one out, so I

averaged out two or three years and put that number down, and if the trustee

wanted to take off from there, he had the information to do it.”

      The Bar’s expert faulted Herman’s answer to schedule I, question 17. But

the expert’s testimony left doubt as to what level of disclosure would have been

sufficient. For example, although the testimony is not entirely clear, the expert

appeared to indicate that it would have been sufficient for Herman simply to

answer “annual bonus,” and that the problem with Herman’s answer to question 17

is that he added the parenthetical “(historically 65,000 – 70,000).” According to

the expert, “the way [Herman] answered the question suggested that that was what

he would get.” This testimony seemingly ignores the wording of question 17,

which asks about increases or decreases in income. Because it is undisputed that

for 30 years Herman’s income has typically included a performance bonus, an

answer that conveys information about Herman’s bonus “historically” merely

provides a baseline from which to measure any such increase or decrease.

      Admittedly, there is a heavy factual component to schedule I, question 17,

whereas in schedule B the legal issues are more prominent. That is what makes the

potential viability of Herman’s advice of counsel defense as to schedule I a closer


                                        - 13 -
call. But there are several reasons why the defense cannot be entirely discounted at

the threshold, without additional consideration and findings by the referee. First,

because the amount of Herman’s bonus remained unknown at the relevant time,

and because the range of the law firm’s discretion was open to dispute, answering

question 17 required the exercise of some judgment. Second, the question asks

about “reasonably anticipated” increases or decreases in income. Here we observe

that the referee made ample findings as to Herman’s subjective expectations, but

none as to the law firm’s perspective (and what it conveyed to Herman) at the time.

The picture is incomplete without that information. And finally, the Bar expert’s

testimony left some doubt as to whether or how far Herman’s answer to question

17 strayed from the acceptable conventions of bankruptcy practice. If Herman

could conceivably have complied with the governing requirements simply by

answering “annual performance bonus” (and omitting the parenthetical about his

bonus historically), then Herman’s advice of counsel defense might make a

difference.

      For the benefit of the referee and the parties, we conclude by commenting on

two aspects of the referee’s report that might come up again on remand. First, as a

partial explanation of his decision not to consider Herman’s advice of counsel

defense, the referee indicated that Herman negated the defense by conducting his

own legal research about the requirements of schedule B. Herman and Houston


                                       - 14 -
testified that this research consisted mainly of Herman reading a handful of cases

that Houston provided him. Without more, we do not see how this “legal research”

cuts against Herman’s advice of counsel defense—especially considering that the

defense turns in part on whether the debtor/client’s reliance on counsel was

reasonable and in good faith.

      Second, we note that the relevant inquiry in this Bar discipline proceeding is

not the prudence of Herman’s answers on the bankruptcy schedules. The referee

here concluded that the conflicting testimony of the “two learned experts” in this

case “serves only to underscore what the District Court Judge observed in his

order: ‘Clearly, the better course of action in the case of a possible difference of

opinion about the law is to air [sic] on the side of disclosure.’ ” To respond to

Herman’s advice of counsel defense and to justify a conclusion that Herman is

guilty of intentional misconduct, it will not be enough for the Bar to prove that

Herman did not resolve close calls by erring on the side of disclosure.

      To sum up: we hold that, under the circumstances here, Herman is entitled

to present an advice of counsel defense to rebut the charge that he was

intentionally dishonest in the schedules to his personal bankruptcy petition. Earlier

in this opinion we have described the nature of that defense and the preconditions

to its assertion. Here the referee declined to consider Herman’s advice of counsel

defense at all. And the referee relied significantly (though not exclusively) on a


                                        - 15 -
bankruptcy court order that also did not consider the defense and that the court

decided under a lower standard of proof than the clear and convincing evidence

standard that governs in a Bar discipline case. Of course, though Herman bears a

burden of production to come forward with the evidence necessary to support his

advice of counsel defense, the ultimate burden of proof always remains on the Bar.

      We remand this matter to the referee for further proceedings and

reconsideration and for the filing of an amended report. The referee shall file an

amended report within 90 days from the date of this opinion.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.
COURIEL, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – The Florida Bar

Joshua E. Doyle, Executive Director, Tallahassee, Florida, Patricia Ann Toro
Savitz, Staff Counsel, and Joi L. Pearsall, Bar Counsel, The Florida Bar, Sunrise,
Florida,

      for Complainant

David B. Rothman and Jeanne T. Melendez of Rothman & Associates, P.A.,
Miami, Florida,

      for Respondent




                                        - 16 -